UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June30, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From to Commission File Number: 001-09293 PRE-PAID LEGAL SERVICES, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1016728 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Pre-Paid Way, Ada, Oklahoma 74820-5813 (Address of principal executive offices) (Zip Code) (580) 436-1234 (Registrants’ telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) £ YesT No The number of shares outstanding of the registrant’s common stock (excluding 4,852,179 shares held in treasury) as of July16,2010 was 9,926,029. PRE-PAID LEGAL SERVICES, INC. FORM 10-Q For the Quarter Ended June30, 2010 CONTENTS Part I. Financial Information Item 1. Financial Statements: Page Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December31, 2009 3 Consolidated Statements of Income (Unaudited) for the three month periods ended June30, 2010 and 2009 4 Consolidated Statements of Comprehensive Income (Unaudited) for the three month periods ended June 30,2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 Part II. Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 Signatures 22 2 ITEM 1. FINANCIAL STATEMENTS PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Amounts in 000's, except par values) ASSETS June30, Dec.31, Current assets: (Unaudited) Cash and cash equivalents $ $ Available-for-sale investments, at fair value Membership fees receivable Inventories Refundable income taxes Deferred member and associate service costs Deferred income taxes Other assets Total current assets Available-for-sale investments, at fair value Investments pledged Property and equipment, net Deferred member and associate service costs Cash value of life insurance policies Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Membership benefits payable $ $ Deferred revenue and fees Current portion of capital leases payable Current portion of notes payable Income taxes payable – Accounts payable and accrued expenses Total current liabilities Capital leases payable Notes payable Deferred revenue and fees Deferred income taxes Deferred compensation liabilities Total liabilities Stockholders’ equity: Common stock, $.01 par value; 100,000 shares authorized; 14,781 and 14,904 issued at June30, 2010 and December31, 2009, respectively Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 4,852 shares held at June30, 2010 and December31, 2009, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in 000's, except per share amounts) (Unaudited) Three Months Ended June30, Six Months Ended June30, Revenues: Membership fees $ Associate services Other Costs and expenses: Membership benefits Commissions Associate services and direct marketing General and administrative Other, net Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average number of shares: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in 000's) (Unaudited) Three Months Ended June30, Six Months Ended June30, Net income $ Other comprehensive loss, net of tax: Unrealized foreign currency translation adjustment ) ) Reclassification adjustment for realized foreign currency translation (gains) losses included in net income 7 - ) - ) ) Unrealized holding gains (losses) arising during period 19 60 Reclassification adjustment for realized (gains) losses included in net income ) 64 ) 17 Other comprehensive loss (income), net of income taxes of $(27) and $(10) for the three months and $551 and $71 for the six months ended June30, 2010 and 2009, respectively ) ) Comprehensive income $ The accompanying notes are an integral part of these financial statements. 5 PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in 000's) (Unaudited) Six Months Ended June30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision (benefit) for deferred income taxes ) Depreciation and amortization (Increase) decrease in Membership fees receivable ) Increase in inventories ) ) Increase in refundable income taxes ) ) Decrease in deferred member and associate service costs Increase in other assets ) ) Decrease in accrued Membership benefits ) ) Increase in deferred revenue and fees 89 Increase in other non-current liabilities Increase in income taxes payable – Decrease in accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Purchases of investments – available for sale ) ) Maturities and sales of investments – available for sale Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options – Tax benefit on exercise of stock options – 14 Decrease in capital lease obligations ) ) Repayments of debt ) ) Purchases and retirement of treasury stock ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash activities - capital lease obligations incurred $ – $ The accompanying notes are an integral part of these financial statements. 6 PRE-PAID LEGAL SERVICES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Except for per share amounts, dollar amounts in tables are in thousands unless otherwise indicated) (Unaudited) Note 1 - Basis of Presentation The accompanying consolidated financial statements and notes thereto have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted. The accompanying consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes thereto included in our 2009 Annual Report on Form 10-K. Terms such as “we”, “our” and “us” are sometimes used as abbreviated references to Pre-Paid Legal Services, Inc. In our opinion, the accompanying unaudited financial statements as of June30, 2010, and for the three and six month periods ended June30, 2010 and 2009, reflect adjustments (which were normal and recurring) which, in our opinion, are necessary for a fair statement of our financial position and results of operations of the interim periods presented. Results for the three and six month periods ended June30, 2010 are not necessarily indicative of results expected for the full year. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Note 2 – Contingencies On March 27, 2006, we received a complaint filed by Blackburn & McCune PLLC, a former provider attorney law firm, in the Second Circuit Court of Davidson County, Tennessee seeking compensatory and punitive damages on the basis of allegations of breach of contract and fraud. On May 15, 2006, the trial court dismissed plaintiff’s complaint in its entirety. Plaintiff amended the complaint to allege fraud and breach of fiduciary duty on June 12, 2006 and filed a notice of appeal on June 13, 2006. On August 24, 2007, the Court of Appeals reversed the ruling of the trial court and remanded the suit to the trial court for further proceedings. On June 24, 2009, the trial court granted our motion for summary judgment and dismissed plaintiff's action against us in its entirety. Plaintiff appealed the summary judgment, and on June 30, 2010 the appeals court reversed the dismissal in part and affirmed it in part, remanding the case to the trial court on the two surviving claims of the plaintiffs.The ultimate outcome of this matter is not determinable but we will vigorously defend our interests in this matter. On March 23, 2007, we received a Civil Investigative Demand (“CID”) from the Federal Trade Commission (“FTC”) requesting information relating to our Identity Theft Shield and Affirmative Defense Response System (“ADRS”) Program. On April 20, 2009, we received a letter from the FTC alleging misrepresentations in sales materials used in our Identity Theft Shield and ADRS program such that we made false and misleading claims about the effectiveness of ADRS for helping organizations comply with government data security requirements. Revisions to the marketing materials originally provided to the FTC have been made subsequent to the initial communication with the FTC. We attempted to resolve this matter with the FTC between May 2009 and November 2009; however on November 18, 2009, the FTC forwarded a staff recommendation to the Commission with a proposed complaint seeing injunctive relief and disgorgement of funds received for sales of the identity theft shield and legal plan products at ADRS presentations. We met with the FTC on February 3, 2010 to explain our disagreement with the FTC and to reach a mutually agreeable solution. Following the meetings with the FTC, we continue to provide requested information to the FTC. The FTC could decide to commence administrative or federal court proceedings for purposes of determining whether there has been a violation and might seek a variety of remedies, including injunctive relief. The ultimate outcome of the matter is not determinable but we will vigorously defend our interests in this matter. We are the subject of an informal inquiry by the SEC. This inquiry is a fact-finding inquiry and does not mean that the SEC has reached any conclusions. On October 5, 2009, we received a subpoena from the Division of Enforcement of the SEC. The subpoena required us to produce a variety of documents pertaining to our treasury stock repurchase program; our ADRS program and other marketing practices; membership statistical information; segment reporting; the FTC contingency disclosure; and other operational practices. On April 13, 2010 we received an additional subpoena requesting information relating to certain membership information, member complaints about provider law firms, our efforts to achieve compliance with the payment card industry requirements, the resignation of Harland C. Stonecipher as Chief Executive Officer and the resignation of Tom Smith as a director. We are cooperating with the staff of the SEC and providing the requested information and expect to continue to do so. We are not able to predict what the outcome of this inquiry may be or when it will be resolved. 7 We are a defendant in various other legal proceedings that are routine and incidental to our business. We will vigorously defend our interests in all proceedings in which we are named as a defendant. We also receive periodic complaints or requests for information from various state and federal agencies relating to our business or the activities of our marketing force. We promptly respond to any such matters and provide any information requested. While the ultimate outcome of these proceedings is not determinable, we do not currently anticipate that these contingencies will result in any material adverse effect to our financial condition or results of operation, unless an unexpected result occurs in one of the cases. The costs of the defense of these various matters are reflected as a part of general and administrative expense, or Membership benefits if fees relate to Membership issues, in the consolidated statements of income. We believe that we have meritorious defenses in all pending cases and will vigorously defend against the claims and have not established an accrued liability for any estimated damages in connection with these various cases. However, it is possible that an adverse outcome in certain cases or increased litigation costs could have an adverse effect upon our financial condition, operating results or cash flows in particular quarterly or annual periods. Canadian taxing authorities are challenging portions of our commission and general and administrative deductions for tax years 1999 - 2002 and have tax assessments that aggregate $5.7 million. During 2007, we reached a settlement with Canadian taxing authorities regarding the general and administrative deductions that would allow us to claim a deduction on the Canadian tax return for over 70% of these items. This settlement offer allowed us to amend our U.S. federal tax returns and deduct the remaining 30% of these items. The Canadian and U.S. tax returns have been amended to reflect the changes in our general and administrative expense and credits/refunds for the associated taxes, penalty and interest. The Canadian taxing authorities contend commission deductions should be matched with the membership revenue as received, we contend these commissions are deductible when paid. Under Canadian tax laws, our commission payments are treated as a prepaid expense and we base our deduction of commission on the fact that all the services (the sale of the membership) have been performed by the sales associate at the time of sale, therefore this prepaid expense (the commission payments) is deductible when paid. In addition, the commission payment is taxable to the sales associate when paid and each year we issue a T4 (Canadian 1099 equivalent) to sales associates for the total commission payments made during that year. We did not prevail on the commission issue on our appeal to the Canadian taxing authorities and on December 19, 2008 filed our Notice of Appeal with the Tax Court of Canada. During the 3rd quarter 2009, the Canadian taxing authorities indicated they are amenable to a settlement regarding the commission issue. We continue settlement discussions with a trial date set for November 2010 if a settlement is not reached. We have paid all the assessed tax, penalty and interest relating to the commission issue and at June30, 2010 have $3.1 million recorded in Other Assets, Current which represents the amount of previously paid tax, penalty and interest for tax years 1999 through 2002 we expect to ultimately receive. It is possible that an adverse outcome could have an adverse effect upon our financial condition, operating results or cash flows in particular quarterly or annual periods. Note 3 – Treasury Stock Purchases We announced on April 6, 1999, a treasury stock purchase program authorizing management to acquire up to 500,000 shares of our common stock. The Board of Directors has increased such authorization from 500,000 shares to 16 million shares through subsequent board actions. At June30, 2010 we had purchased 15.2 million treasury shares under these authorizations for a total consideration of $463.2million, an average price of $30.43 per share. We purchased and formally retired 84,297 shares of our common stock during the 2010 second quarter for $3.8million, or an average price of $45.15 per share, reducing our common stock by $843 and our retained earnings by $3.8 million. We purchased and formally retired 123,807 shares of our common stock during the six months ended June 30, 2010 for $5.4million, or an average price of $43.41 per share, reducing our common stock by $1,238 and our retained earnings by $5.4 million. See Note 6 below. Given the current interest rate environment, the nature of other investments available and our expected cash flows, we believe that purchasing treasury shares enhances shareholder value and may seek alternative sources of financing to continue or accelerate the program. Any additional treasury stock purchases will be made at prices that we consider attractive and at such times that we believe will not unduly impact our liquidity. Note 4 – Earnings Per Share Basic earnings per common share are computed by dividing net income by the weighted average number of shares of common stock outstanding during the respective period. Diluted earnings per common share are computed by dividing net income by the weighted average number of shares of common stock and dilutive potential common shares outstanding during the respective period. The weighted average number of common shares is increased by the number of dilutive potential common shares issuable on the exercise of options less the number of common shares assumed to have been purchased with the proceeds from the exercise of the options pursuant to the treasury stock method; those purchases are assumed to have been made at the average price of the common stock during the respective period. 8 Three Months Ended June30, Six Months Ended June30, Basic Earnings Per Share: Earnings: Net income $ Shares: Weighted average shares outstanding Diluted Earnings Per Share: Earnings: Net income $ Shares: Weighted average shares outstanding Assumed exercise of options 14 13 14 13 Weighted average number of shares, as adjusted Shares issued pursuant to option exercises – – – 5 Options to purchase shares of common stock are excluded from the calculation of diluted earnings per share when their inclusion would have an anti-dilutive effect on the calculation. No options were excluded for the three month or six month periods ended June30, 2010 and 2009. Note 5 – Recently Issued Accounting Pronouncements In February2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2010-09, Amendments to Certain Recognition and Disclosure Requirements (Accounting Standards Codification — “ASC” — Topic 855) — Subsequent Events. The ASU amends the subsequent events disclosure guidance. The amendments include a definition of an SEC filer, require an SEC filer to evaluate subsequent events through the date the financial statements are issued, and remove the requirement for an SEC filer to disclose the date through which subsequent events have been evaluated. ASU 2010-09 was effective upon issuance. The adoption of this guidance required additional disclosures but did not have a material impact on the Company’s consolidated results of operations and financial position. In January 2010, the Financial Accounting Standards Board issued ASU 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU 2010-06 requires additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and more disaggregation for the different types of financial instruments. This ASU is effective for annual and interim reporting periods beginning after December 15, 2009 for most of the new disclosures and for periods beginning after December 15, 2010 for the new Level 3 disclosures. Comparative disclosures are not required in the first year the disclosures are required. We did not have any significant transfers in or out of Level 1 and Level 2 fair value measurements during the three months ended June30, 2010 and 2009. Note 6 – Notes Payable During 2006, we received $80 million of senior, secured financing (the “Senior Loan”) from Wells Fargo Capital Finance (“Wells Fargo”) consisting of a $75 million five year term loan facility (the “Term Facility”) and a $5 million five year revolving credit facility (the “Revolving Facility”). At June30, 2010, we had the full Revolving Facility available to us. After payment of an origination fee of 1%, lender costs and retirement of $15.3 million of existing bank indebtedness, the net proceeds of the Term Facility we received were $58.8 million and were used to purchase treasury stock. The Term Facility provides for a five-year maturity and amortizes in monthly installments of $1.25 million commencing August 1, 2006, with interest on the outstanding balances under the Term Facility and the Revolving Facility payable, at our option, at a rate equal to Wells Fargo base rate or at the 30 day LIBOR rate plus 150 basis points. The interest rate at June30, 2010 was 1.85%. We are also obligated to make additional quarterly payments equal to 50% of our “excess cash flow” (as defined in the Senior Loan agreement) if our Leverage Ratio is greater than or equal to 1 to 1 at the end of a quarter. Our Leverage Ratio was 0.28 to 1 at June30, 2010. We expect to be able to repay the facilities with cash flow from operations. We have the right to prepay the Term Facility in whole or in part without penalty. The Senior Loan is guaranteed by our non-regulated wholly owned subsidiaries and is secured by all of our tangible and intangible personal property (other than aircraft), including stock in all of our direct subsidiaries, and a mortgage on a building we own in Duncan, Oklahoma used for one of our existing customer service facilities. 9 In addition to customary covenants for loans of a similar type, the principal covenants for the Senior Loan are: ¨ a limitation on incurring any indebtedness in excess of the remaining existing bank indebtedness outstanding and $2.3 million in permitted capitalized leases or purchase money debt; ¨ a limitation on our ability to pay dividends or make stock purchases, other than with the net proceeds of the Term Loan, unless we meet certain cash flow tests; At June30, 2010, we had approximately $26.7 million of availability pursuant to this limitation; ¨ a prohibition on prepayment of other debt; ¨ a requirement to maintain consolidated EBITDA (Earnings before Interest, Taxes, Depreciation and Amortization) for a rolling twelve month period ending December31,2006 and each quarter thereafter of at least $80 million ($75 million for us and our top tier direct subsidiaries); ¨ a requirement to maintain a quarterly fixed charge coverage ratio (EBITDA (with certain adjustments) divided by the sum of interest expense, income taxes and scheduled principal payments) of at least 1.1 to 1; ¨ a requirement to maintain at least 1.3 million members; ¨ a requirement to maintain a Leverage Ratio (funded indebtedness as of the end of each quarter divided by EBITDA for the trailing twelve months) of no more than 1.5 to 1; ¨ we must have availability (unused portion of the Revolving Facility) plus Qualified Cash (the amount of unrestricted cash and cash equivalents) greater than or equal to $12,500,000; and ¨ an event of default occurs if Harland Stonecipher ceases to be our Chairman and Chief Executive Officer for a period of 120 days unless replaced with a person approved by Wells Fargo.In April 2010 we received written consent from Wells Fargo agreeing to Randy Harp and Mark Brown, as Chief Executive Officers of Borrower, replacing Harland Stonecipher as CEO. We were in compliance with these covenants at June30, 2010. Our $20 million real estate loan was fully funded in 2002 to finance our new headquarters building in Ada, Oklahoma and has a final maturity of August 2011. This loan, with interest at the 30-day LIBOR rate plus 150 basis points adjusted monthly, is secured by a mortgage on our headquarters. The interest rate at June30,2010 was 1.85% with monthly principal payments of $191,000 plus interest with the balance of approximately $2.3 million due at maturity. The real estate loan’s financial covenants conform to those of the Senior Loan. During 2007, we entered into a term loan agreement with Wells Fargo Equipment Finance, Inc. to refinance $9.6 million indebtedness related to our aircraft. This loan, with interest at the 30-day LIBOR rate plus 89 basis points adjusted monthly, is secured by a mortgage on the aircraft and engines. The interest rate at June30, 2010 was 1.24% with monthly principal payments of $80,000 plus interest. A schedule of outstanding balances as of June30, 2010 is as follows: Senior loan $ Real estate loan Aircraft loan Total notes payable Less: current portion of notes payable ) Long term portion $ A schedule of future maturities as of June30, 2010 is as follows: Repayment schedule commencing July 2010: Year 1 $ Year 2 Year 3 Year 4 Year 5 Thereafter Total notes payable $ 10 Note 7 - Share-based Compensation During the six months ended June30, 2010, the stock option activity under our stock option plans was as follows: Weighted Average Price Number of Shares Weighted Average Remaining Contractual Term (In Years) Aggregate Intrinsic Value Outstanding, January 1, 2010 $ Granted – – Cancelled – – Exercised – – Outstanding, June30, 2010 $ $ Options exercisable as of June30, 2010 $ $ Other information pertaining to option activity during the six months ended June30, 2010 and 2009 was as follows: June30, 2010 June30, 2009 Weighted average grant-date fair value of stock options granted Not applicable Not applicable Total fair value of stock options vested Not applicable Not applicable Total intrinsic value of stock options exercised $
